
 


Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of March 1, 2011
by and between CITY NATIONAL BANK OF NEW JERSEY  a national banking association,
with its principal office at 900 Broad Street, Newark, New Jersey (the “Bank”
and  sometimes referred to as the “Employer”), and PRESTON D. PINKETT, III, a
resident of Gladstone, New Jersey, and who has an address of 1 Valley View
Avenue, Gladstone, New Jersey 07934 (the “Executive”).


WHEREAS, the Bank is conducting a search to fill the office of President/Chief
Executive Officer and has not completed consideration of all individuals who
might be considered for employment by the Bank in that capacity; and


WHEREAS, the Bank desires during it’s ongoing executive search to retain the
services of Executive as interim President and Chief Executive Officer of the
Bank for the period provided in this Agreement and subject to the terms and
conditions hereof; and


WHEREAS, Executive is willing to serve as a full time employee but on an interim
basis  as President and Chief Executive Officer of the Bank on the terms and
conditions specified herein,


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereto
agree as follows:


 
1.
POSITION AND RESPONSIBILITIES.



(a)           Subject to the provisions of Section 1(b), during the period of
his employment hereunder, Executive shall serve as President and Chief Executive
Officer of the Bank. Subject to the provisions of Section 1(b), Executive shall
have such duties as are customarily or appropriately vested in the President and
Chief Executive Officer of a national bank, and as from time to time may be
prescribed by the Board of Directors of the Bank (the “Board”), provided such
duties are consistent with the duties of President and Chief Executive Officer
of the Employer. During the period of his employment hereunder, Executive shall
devote substantially all of his business time, attention, skill, and efforts to
the faithful performance of his duties hereunder, including activities and
services related to the organization, operation and management of the Employer.


(b)           Notwithstanding any provision to the contrary contained in this
Agreement, the Board may, in its reasonable discretion and without any prior
notice to the Executive, (i) relieve the Executive from the title and
responsibilities of President and Chief Executive Officer of the Bank, and (ii)
further define the Executive’s responsibilities with specific goals and
objectives as presented to the Executive in a writing from the Board.


2.      TERM.  The period of Executive's employment under this Agreement shall
be deemed to have commenced as of the effective date first above written and
shall continue for a period of six (6) months thereafter (the “Term”).

 
 

--------------------------------------------------------------------------------

 

3.      COMPENSATION AND RELATED MATTERS.


(a)           Base Salary. As compensation for the responsibilities and duties
described in Section 1, the Employer shall pay Executive a base salary (the
“Base Salary”) of (a) $125,000 in cash and (b) $25,000 of Employer’s parent
company’s, City National Bancshares Corporation, common stock, valued for these
purposes at $37.50 per share and representing 667 shares in the aggregate.  The
Base Salary shall accrue evenly during the Term and shall be paid to Executive
in accordance with Employer’s normal payroll procedures, including, without
limitation, after standard payroll deductions.


(b)           Employee Benefits. So long as Executive shall be employed
hereunder, the Employer shall provide Executive, at no cost to Executive, with
all such benefits as are provided uniformly to similarly situated full-time
employees who are employed at the Bank on an interim basis.


(c)           Expenses. In addition to the salary and other benefits provided
hereunder, the Employer shall reimburse Executive for all reasonable expenses
incurred and accounted for by Executive in performing his obligations under this
Agreement. Employer's reimbursement obligation hereunder shall be subject to
Employer's reimbursement policies and procedures as adopted and amended from
time to time.


(d)           Vacation. Executive shall be entitled to two (2) weeks paid
vacation during the Term. Time spent at a banking convention shall not be
counted as vacation time.  Executive will not be compensated for unused vacation
time.


(e)            Conventions. Employer shall reimburse Executive for all
reasonable expenses related to his attendance at one  (1) banking convention
during the Term selected by the Executive (such as the National Bankers
Association, the New Jersey Bankers Association and the American Bankers
Association, etc.).  Employer may reimburse Executive for such expenses at
additional conventions, subject to approval by the Board.


4.      TERMINATION.  Upon termination of Executive's employment for any reason
whatsoever, Executive shall be entitled to receive only the amount of any
compensation and benefits accrued and unpaid pursuant to Section 3 of this
Agreement, and shall be entitled to no further compensation or benefits
hereunder.


5.      NON-DISCLOSURE.  Executive agrees not to disclose, during or after the
term of his employment, any knowledge of the past, present, planned or
considered business activities of the Employer or affiliates thereof to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever.  Notwithstanding the foregoing, Executive may disclose any knowledge
of, banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Employer. In the event of a breach or threatened breach by the Executive of the
provisions of this Section, the Employer shall be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Employer or
affiliates thereof, or from rendering any services to any person, firm,
corporation, association or other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed. Nothing herein will
be construed as prohibiting the Employer from pursuing any other remedies
available to the Employer for such breach or threatened breach, including the
recovery of damages from Executive.

 
 

--------------------------------------------------------------------------------

 





6.      BINDING EFFECT. This Agreement shall be binding upon, and inure to the
benefit of, Executive, the Bank, and their respective heirs, personal
representatives, successors and assigns.


7.      MODIFICATION, TARP CAPITAL PURCHASE PROGRAM AND WAIVER.
 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.  The Executive hereby
acknowledges and agrees that, for as long as the Bank, or it’s parent
corporation, is a participant in and is subject to the Troubled Asset Relief
Program (“TARP”) rules and guidance, with debt or equity held by the U.S.
Department of the Treasury (the “Treasury”), the Employer will be bound by the
executive compensation and corporate governance requirements of Section 111 of
the Emergency Economic Stabilization Act of 2008, as amended, and any and all
implementing regulations or guidance issued by the Treasury.  The Executive
further agrees that despite any contrary provision within this Agreement
(including, without limitation, the first sentence of this Section 7(a)), the
Board shall have the right to modify, unilaterally and without the Executive’s
consent, any of the provisions of this Agreement, including but not limited to
reducing the amount of compensation and benefits provided herein, if in the
Board’s sole judgment the modification is necessary to comply with the mandatory
application of the Treasury’s rules and guidance governing executive
compensation of participants of the TARP Capital Purchase Program, as such rules
and guidance may be supplemented or amended from time to time after the date of
this Agreement.  The Board’s power under this Section 7 to modify the provisions
of this Agreement shall expire when the Bank, or it’s parent corporation, is no
longer a participant in and subject to the TARP Capital Purchase Program rules
and guidance.


(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that
specifically waived.


8.      BEST EFFORTS TO APPOINT.  The Bank and the Board will use it’s best
efforts to cause the Executive to be appointed to act as the executive director
of the City National Urban Development Corporation. There can be no assurance
such appointment will be effectuated and the failure to cause such appointment
during the Term shall have no effect on the terms and conditions of this
Agreement.


9.      SEVERABILITY. If, for any reason, any provision of this Agreement, or
any part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such provision not held so
invalid and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

 
 

--------------------------------------------------------------------------------

 

10.      HEADINGS FOR REFERENCE ONLY. The headings of Sections and paragraphs
herein are included solely for convenience of reference and shall not control
the meaning or interpretation of any of the provisions of this Agreement.


11.      GOVERNING LAW. This Agreement has been executed and delivered in the
State of New Jersey, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of the State of New Jersey.


12.      ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, in accordance
with the rules of the American Arbitration Association. Judgment may be entered
on the arbitrator's award in any court having jurisdiction. Notwithstanding the
foregoing, Employer may seek an injunction or other equitable relief in a court
of competent jurisdiction regarding violations of the Executive's covenants set
forth in Section 15.


13.      REFERENCES TO EMPLOYER; CONSTRUCTION. All references to Employer shall
mean the Bank.  All compensation, benefits and other amounts paid to Executive
are from the Bank, and nothing herein shall be deemed to entitle Executive to
any compensation from the Bank’s parent corporation. All references to the
singular shall include the plural, and vice-versa, and reference to one gender
shall include the other gender, as the context requires.


14.      NOTICES. All notices required or permitted to be given herein shall be
in writing and delivered to the parties at the following addresses:


If to the Bank :
City National Bank of New Jersey
900 Broad Street
Newark, New Jersey 07102
Attn:  Chairman of the Board of Directors


If to Executive:
PRESTON D. PINKETT, III
1 Valley View Avenue
Gladstone, New Jersey 07934


or, at such other address as each party may designate in writing to the other
parties. All notices shall be effective, if by mail, two days after mailing, and
in all other instances upon delivery.

 
 

--------------------------------------------------------------------------------

 



15.  INDEMNIFICATION AND COOPERATION. Employer agrees to continue and maintain a
directors' and officers' liability insurance policy covering the Executive to
the extent the Employer provides such coverage for other executive officers,
including, without limitation, insurance coverage after the termination of this
Agreement. Employer shall indemnify Executive to the same extent the Employer
indemnifies its then current executive officers, including, without limitation,
indemnification after the termination of this Agreement. Following the
termination of this Agreement, to the extent reasonably requested by Employer,
Executive shall cooperate with Employer on matters involving Executive's unique
personal knowledge, including the defense of any action brought by any third
party against Employer. The obligation of Executive to cooperate as provided for
above shall be conditioned upon (a) reasonable prior notice to the Executive by
the Employer of any request for such cooperation, (b) no interference as a
result of such cooperation with Executive's other activities, (c) no conflict of
interest between Executive and Employer exists in the subject matter of such
cooperation, (d) Executive is compensated for his time devoted to such
cooperation in excess of three (3) hours in any calendar month, and (e)
Executive is provided with prompt expense reimbursements and advances for
reasonable out-of-pocket expenses incurred in connection with such cooperation.


[Signatures are on following page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank and Executive have caused this Agreement to be
executed effective the first date written above.







 
CITY NATIONAL BANK OF NEW JERSEY,
 
a national banking association
             
By:
             /Eugene Giscombe/                         
   
Eugene Giscombe, Chairman of the Board





              /Preston D. Pinkett, II/                     
PRESTON D. PINKETT, III, Executive

 
 
 
 